Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statementson Form S-8(Nos. 333-135723, 333-150553 and 333-157102) of VIASPACE Inc. of our report, which includes an explanatory paragraph relating to the Company’s ability to continue as a going concern, dated March30, 2011 relating to the consolidated financial statements which appear in this Form 10-K. /s/ Goldman Kurland and Mohidin LLP Goldman Kurland and Mohidin LLP Encino, California March 30, 2012
